DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/530365, filed on 08/02/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the upper installation height Hu is about 500mm" in lines 1-2.  It is unclear if this limitation means the Hu is the height at which the first or second safety brake are installed, the first or second electromechanical actuator are installed, or both or if the safety brakes and actuators are both installed within this height. Further, it is unclear what this height is relative to, i.e. is this height measured from the ceiling or the platform or the roof of the car. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application No. 2016/0280511 to Anderson et al (henceforth referred to as Anderson).
Regarding claims 1-3, 5-6, 8-9, 14-17, and 19-20, Anderson discloses an elevator system (i.e. Title) comprising:
an elevator car (i.e. Fig. 1, ref. 16) movable along a first guide rail (i.e. Fig 1, ref. 28) and a second guide rail (i.e. Fig. 1, not referenced but a guide rail shown on other side of car as well) 
an overspeed safety system comprising: 
a first safety brake (i.e. Fig. 1, ref. 14) and a first elecromechanical actuator (i.e. paragraph 0024, lines 16-18) operably connected thereto, wherein the first safety brake and the first electromechanical actuator are positioned within the first car structural member within the car height Hc (i.e. Fig. 1, ref. 14 shown between Hc and mounted on frame), and wherein the first safety brake is operable to engage with the first guide rail (i.e. Fig. 1, ref. 28) to stop movement of the elevator car; and 
a second safety brake (i.e. not shown in Fig. 1 but mirrored brakes, ref. 14a, shown in Fig. 3) and a second electromechanical actuator (i.e. paragraph 0024, lines 16-18) operably connected thereto, wherein the second safety brake and the second electromechanical actuator are positioned within the second car structural member within the car height Hc, and wherein the second safety brake is simultaneously operable with the first safety brake to engage with the second guide rail to stop movement of the elevator car (i.e. paragraph 0033, lines 18-23: “controller may notify local controllers to actuate a braking force… immediately). 
Wherein the first safety brake and the first electromechanical actuator are positioned at a respective upper installation height (i.e. Fig. 1 and 3, upper left ref. 14 and 14a, respectively) from the ceiling of the elevator car within the first car structural member; and 

Wherein the upper installation height of the first safety brake and the first electromechanical actuator and the upper installation height of the second safety and the second electromechanical actuator are the same upper installation height Hu (i.e. Fig. 3, ref. 14a and 14b). 
Wherein the first safety brake and the first electromechanical actuator are positioned at a respective lower installation height (i.e. Fig. 1 and 3, lower left ref. 14 and 14e, respectively) from the ceiling of the elevator car within the first car structural member; and 
the second safety brake and the second electromechanical actuator are positioned at a respective lower installation height (i.e. Fig. 1 and 3, lower right ref. 14f) from the ceiling of the elevator car within the second car structural member. 
Wherein the lower installation height of the first safety brake and the first electromechanical actuator and the lower installation height of the second safety and the second electromechanical actuator are the same lower installation height HL (i.e. Fig. 3, ref. 14e and 14f). 
Further comprising a control system (i.e. Fig. 3, ref. 12) operably connected to the first electromechanical actuator and the second electromechanical actuator, the control system configured to trigger the first electromechanical actuator and the second electromechanical actuator due to at least a detected overspeed event. 

Further comprising a communication line (i.e. Fig. 3, arrows) connecting the control system to the first electromechanical actuator and the second electromechanical actuator. 
Wherein the communication line is at least one of a wired connection or a wireless connection (i.e. Fig. 3, arrows: in this case wireless). 
Further comprising a control system (i.e. Fig. 3, ref. 12) operably connected to the first electromechanical actuator and the second electromechanical actuator (i.e. Fig. 3, arrows), the control system configured to trigger the first electromechanical actuator and the second electrical actuator due to at least a detected overspeed event (i.e. paragraph 0033, lines 18-23). 


    PNG
    media_image1.png
    736
    525
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0280511 to Anderson et al.
Regarding claims 4, 7 and 18, Anderson does not specifically teach the upper installation height is about 500mm or that the lower installation height is about 2000 mm. However, the installation height is not novel to the invention. Anderson teaches various installation height . 

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0280511 to Anderson et al in view of US Patent No. 9,027,714 to Husmann et al (henceforth referred to as Husmann).
Regarding claims 10 and 13, Anderson does not specifically teach the control system being located below the platform or within a cab. However, placement of a mechanical structure that is taught in a prior art is not a novel concept. For example, Hussmann teaches an elevator system comprising a safety gear system (i.e. Fig. 3, ref. 11), electromechanical actuator (i.e. Fig. 3, ref. 54) connected to a control system (i.e. Fig. 4, ref. 46). Husmann further illustrates the control system can be placed below a lift platform (i.e. Fig. 1, ref. 46) or within a cab (i.e. Fig. 3 or 4, ref. 46). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to place the control system within a cab or below a platform as taught in Husmann in the elevator system as taught in Anderson depending on the location of the actuator or in response to spatial constraints of a small hoistway and there would have been reasonable expectation of success.  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0280511 to Anderson et al in view of US Patent No. 9,457,989 to Meierhans et al (henceforth referred to as Meierhans).
Regarding claims 11-12, Anderson does not specifically teach the control system is located within the ceiling or within the platform of the elevator car. However, placement of a mechanical structure that is taught in a prior art is not a novel concept. For example, Meierhans teaches an elevator system comprising a safety brake (i.e. Fig. 1, ref. 20) with an actuator (i.e. Fig. 3, ref. 32) and a control system (i.e. Fig. 1, ref. 11) located within the elevator ceiling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the control system within the ceiling or platform of the cab as taught in Meierhans in the elevator system as taught in Anderson to keep the control system out of sight in exposed and public areas and there would have been reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6,161,653 to Skalski et al teaches an elevator system comprising an overspeed safety system mounted on first and second structural members;
US Patent No. 7,575,099 to Oh et al teaches an elevator system comprising an over speed safety system mounted on a first and second structural members.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654